928 F.2d 410
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Maximina P. PARDO, Petitioner,v.SECRETARY, DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 91-7010.
United States Court of Appeals, Federal Circuit.
Jan. 14, 1991.

On Motion.
REVIEW DENIED.
Before LOURIE, Circuit Judge, FRIEDMAN, Senior Circuit Judge and MAYER, Circuit Judge.
ORDER
LOURIE, Circuit Judge.


1
The Secretary, Department of Veterans Affairs, moves to dismiss Maximina P. Pardo's petition for review for lack of jurisdiction.  Pardo has not filed a response.

Pardo's petition for review states:

2
I have been requesting the U.S. Army Finance and Accounting Center, Department of the Army, Retired Pay Operations Division, in writing.  On June 15, 1990, to process my application for Survivor Benefits Annuity--Minimum Income, based on the honorable military service, retirement, and death of my legal spouse Wenceslao L. Pardo, but not even a SCRAP OF PAPER WITH A BRIEF INTERIM REPLY from any official ... has been sent to me ... I REQUEST A DIRECT JUDICIAL REVIEW UNDER THE ADMINISTRATIVE PROCEDURE ACT, CHAPTER 7, AND YOUR RULES OF CONDUCT, RULE NO. 15.


3
Section 1295 of 28 U.S.C. sets forth the jurisdiction of this court.  There is nothing in that section that gives us the power to review a "nonresponse" from an agency under the Administrative Procedure Act or otherwise.


4
Accordingly,

IT IS ORDERED THAT:

5
The Secretary's motion to dismiss is granted.